Mr. Justice Thomas delivered the opinion of the court: On September 21, 1931 the Department of Public Works and Buildings awarded a contract to claimant for the construction of Section 47-B on State Bond Issue Route No. 11. Claimant executed the contract and bond required by the department and immediately thereafter commenced performance on the contract. On October 21, 1931, the department notified claimant that payments for work done under the contract could not be made from the general appropriations for such work because the Act under which the contract was awarded had been held invalid by the Supreme Court. The contract was made and the work thereunder performed in good faith, both the department and claimant believing it to be valid. The department and the Attorney General have stipulated that claimant is entitled to the sum of $442.10 for the work done by it and claimant is therefore awarded that sum in compliance with said stipulation.